Citation Nr: 1142252	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-13 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left hip disorder, claimed as left hip bursitis.

2.  Entitlement to service connection for right complex ovarian cyst.

3.  Entitlement to service connection for bilateral shoulder disorder, claimed as tendinitis.

4.  Entitlement to service connection for a cervical spine disorder, claimed as degenerative joint disease C6-C7.

5.  Entitlement to service connection for a disorder of the right great toe, claimed as hallux rigidity.

6.  Entitlement to service connection for hiatal hernia.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for a skin disorder, claimed as eczema and scaling of the entire body.

9.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 14, 1989, to December 20, 1989; January 8, 1991, to April 27, 1991; February 2003 to April 2004; and July 26, 2008, to May 25, 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Issues 1 and 4-8 are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is evidence that the Veteran's right complex ovarian cyst was incurred in service.

2.  There is clear and unmistakable evidence that the Veteran entered active service with a pre-existing bilateral shoulder disorder.

3.  There is evidence that the Veteran's pre-existing bilateral shoulder disorder  permanently worsened during service beyond its natural progression. 

4.  There is evidence that the Veteran's migraine headaches were incurred in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, right complex ovarian cyst was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Bilateral shoulder disorder clearly and unmistakably existed prior to the Veteran's entry into active military service, and the presumption of soundness at induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307 (2011).

3.  Resolving all reasonable doubt in favor of the Veteran, pre-existing bilateral shoulder disorder was aggravated during service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307 (2011).

4.  Resolving all reasonable doubt in favor of the Veteran, migraine headaches were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in January 2006.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her service-connection claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, in a letter dated in July 2007, the RO additionally advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, she has received all required notice in this case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded until after the rating decision on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, additional VCAA notice was provided in July 2007, after issuance of the initial unfavorable AOJ decision in July 2006.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in January 2006, followed by subsequent Dingess notice in July 2007, the RO readjudicated the claims in an SOC dated in March 2008.  Thus, the timing defect in the notice has been rectified.  In any case, the Veteran has never alleged how any timing error prevented her from meaningfully participating in the adjudication of her claims.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.  Further, the Veteran and her representative have submitted statements in support of her claims.  Additionally, the Veteran was provided with VA examinations in connection with her claims.  There is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.




Analysis - Direct Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service- connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).


A.  Right Complex Ovarian Cyst

In this case, the Veteran asserts that she has right complex ovarian cyst that was incurred during her active service.

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a June 2006 VA examination provided a diagnosis of right complex ovarian cyst, asymptomatic.  See VA examination report dated in June 2006.  Thus, the evidence of record confirms that the Veteran currently has this disorder.

A review of the Veteran's STRs reveals that she was diagnosed with right complex ovarian cyst in September 2003.  She complained of pelvic pain and was found to have right complex ovarian cyst by ultrasound.  In the same month, she was medically evacuated to Germany for evaluation and management of this disorder, which was classified as a "potentially life-threatening gynecological condition."  

As to a nexus between the Veteran's current right complex ovarian cyst and her active military service, a March 2004 statement of medical examination and duty status indicated that the Veteran developed bilateral ovarian cyst requiring medical evacuation to Germany.  This statement indicated that the Veteran's gynecological disability was incurred in the line of duty.  

The Board notes that the aforementioned June 2006 VA examiner indicated that the Veteran's right complex ovarian cyst was not caused by or related to military service.  However, the Board finds this nexus opinion to be inadequate as the VA examiner failed to address the above evidence indicating that the Veteran was diagnosed with right complex ovarian cyst during a period of active duty.  The June 2006 VA examiner also failed to provide a rationale for his nexus opinion.  

Thus, giving the Veteran the benefit of the doubt, the Board finds that the competent evidence is in favor of her claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  

B.  Migraine Headaches

In this case, the Veteran asserts that she has migraine headaches that were incurred during service.

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, STRs dated in March 2009 show complaints of, and treatment for, headaches.  Thus, the evidence of record confirms that the Veteran currently has a headache disorder.  

The Board notes that the aforementioned June 2006 VA examiner indicated no diagnosis of migraine headaches or another headache disorder.  However, the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  The Board finds that the Veteran has satisfied this requirement.

A review of the Veteran's STRs reveals that she was diagnosed with migraine headaches in August 1992.  She was later treated for headaches in March 2003, September 2004, March 2005, and March 2009.  

As to a nexus between the Veteran's current headache disorder and her military service, an August 1992 statement of medical examination and duty status indicated that the Veteran's migraine headaches were incurred in the line of duty.  

Thus, giving the Veteran the benefit of the doubt, the Board finds that the competent evidence is in favor of her claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  

Analysis - Service Connection by Aggravation

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion holding that, in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  

This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry, but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

As previously mentioned, the first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a June 2006 VA examination found that the Veteran has bilateral shoulder tendinitis.  Service treatment records also indicate diagnoses of degenerative changes in the left shoulder and bursitis of the shoulders.  See service treatment records dated in October 2001 and October 2008.    

The Board also finds there is clear and unmistakable evidence that the bilateral shoulder disorder pre-existed service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  In this regard, a review of the Veteran's Reserve and active duty STRs shows complaints of shoulder pain and other symptomatology as early as November 2000, when the Veteran complained of neck and shoulder pain.  A December 2002 STR noted reports of shoulder pain starting in October 2001.  It was also noted that the Veteran worked for the U.S. Postal Service.  A June 2002 statement of medical examination and duty status also noted that the Veteran's bilateral shoulder disorder pre-existed service.  Therefore, there is evidence that the Veteran's bilateral shoulder disorder pre-existed her period of active service.  See 38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).

Because the Veteran's bilateral shoulder disability has been deemed to have pre-existed her active service, she is not entitled to the presumption of soundness.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Thus, in accordance with VAOPGCPREC 3-2003, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The Board now turns to the issue of whether there was a permanent worsening of the Veteran's pre-existing bilateral shoulder disorder during service beyond its normal progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Wagner, 370 F.3d at 1096; Jensen, 19 F.3d at 1417.  As already alluded to, a pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

With regard to aggravation, a review of the Veteran's Reserve and active duty STRs reveal that her bilateral shoulder disability was aggravated during her active duty.  In this regard, the aforementioned June 2002 statement of medical examination and duty status indicated that the Veteran's bilateral shoulder tendinitis was incurred in the line of duty.  It specified that the bilateral shoulder disability was a pre-existing problem that was exacerbated (reinjured) secondary to duty.  Furthermore, another statement of medical examination and duty status dated in March 2004 indicated that the Veteran's bilateral shoulder disorder was incurred in the line of duty secondary to overuse.  

Thus, resolving all reasonable doubt in favor of the Veteran, the evidence supports service connection for a bilateral shoulder disorder on the basis of aggravation of a pre-existing disorder during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for right complex ovarian cyst is granted.

Service connection for a bilateral shoulder disorder is granted. 

Service connection for migraine headaches is granted.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is required.

First, a remand is required for a search of the Veteran's complete service personnel records to ascertain her periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  In this regard, the Veteran's STRs show diagnosis and treatment for the disorders on appeal during time periods that are outside of her periods of active duty.  Thus, it is important to obtain any dates of ACDUTRA and INACDUTRA to ascertain whether any of these time periods are periods of ACDUTRA or INACDUTRA during which the disorders were diagnosed or treated.    

A review of the claims file also reveals that VA medical treatment records dated after July 2009 have not been associated with the claims file.  In this regard, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment and from other agencies.  38 U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Because any treatment that the Veteran received following service may be relevant to her claims for service connection, the AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  Thus, a remand is warranted to obtain these records.

A remand is also necessary to obtain adequate VA examinations and nexus opinions of the Veteran's left hip disorder, and the existence of any relationship between the left hip disability and the Veteran's military service.  In disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

With regard to the left hip disorder, STRs indicate treatment for left hip bursitis in October 2003.  At the time, the Veteran complained of left lateral hip pain and popping for three to four months without injury, trauma, or an event.  A magnetic resonance imaging (MRI) of the hips in December 2008 showed mild to moderate degenerative changes of the femoral-acetabular joints bilaterally.  However, a VA examination dated in June 2006 found no left hip bursitis and indicated no other diagnosis of a left hip disorder.  As such, the Board finds that another VA examination of the Veteran's left hip is necessary to determine whether any current left hip disorder exists, and if so, whether any such left hip disorder is related to any left hip disorder found during service.  

In this regard, as a layperson, the Veteran is competent to report his experiences during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such competent evidence should be taken into account in a claim for service connection.  

VA examinations are also necessary to determine whether any cervical spine disorder, right great toe disorder, hiatal hernia, GERD, and skin disorder were aggravated by the Veteran's military service.  See id.; 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As noted above, for purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  The United States Court of Appeals for the Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the Veteran's claim is one for service connection.  Wagner, 370 F.3d at 1096.
 
"[A]n increase in disability must consist of worsening of the enduring disability. .   . ."  Davis v. Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is an onerous evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, although the Veteran's April 1989 enlistment examination does not note any pre-existing cervical spine disorder, right great toe disorder, hiatal hernia, GERD, and skin disorder, there is nevertheless clear and unmistakable evidence that these disorders pre-existed her active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Specifically, a review of the Veteran's STRs reveals complaints of, and treatment for, these disorders or symptomatology thereof during time periods outside of her confirmed periods of active duty.  Consequently, the Board finds that the Veteran's STRs provide clear and unmistakable evidence that her cervical spine disorder, right great toe disorder, hiatal hernia, GERD, and skin disorder pre-existed service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Concerning this, no medical opinion has been obtained regarding the issue of aggravation of the Veteran's cervical spine disorder, right great toe disorder, hiatal hernia, GERD, and skin disorder.  However, a review of the Veteran's STRs reveals complaints of, and treatment for, these disorders during periods of service outside of her confirmed periods of active duty.  See, e.g., STRs dated in July 1994, July 1989, November 1999, December 1999, September 2000, November 2000, December 2000, October 2001, December 2001, June 2002, and March 2005.  Her STRs also indicate complaints of symptomatology of these disabilities during her periods of active duty.  Therefore, nexus opinions concerning the aggravation of these disabilities are necessary.

Furthermore, the Board finds the June 2006 VA examination to be inadequate as the VA examiner failed to discuss the Veteran's history of complaints and treatment during service as it pertains to the current status of her disabilities.  The VA examiner also failed to provide any nexus opinions concerning these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the Veteran information concerning her period(s) of service in the Army Reserve, including the unit with which she served and dates of service.  Then the AOJ should request via Defense Personnel Records Imaging System (DPRIS) any additional personnel records for the Veteran's periods of service in the Army Reserve for the period of time she indicates, if any, including specific dates of duty for all periods of ACDUTRA and INACDUTRA during this time.  

Additionally, the AOJ should make further efforts to obtain from the Army Reserve and other military organizations, if appropriate, any additional personnel records for the period indicated by the Veteran, including service department confirmation of specific dates of duty for all periods of ACDUTRA and INACDUTRA.  If no such service personnel records can be found, or if they have been destroyed, ask for specific confirmation of that fact.  Notify the Veteran as required.  Associate all documents obtained with the claims file.

Further, obtain from the Defense Finance and Accounting Service (DFAS) in Cleveland, Ohio, verification of all pay and other benefits provided to the Veteran in relation to her service in the Army Reserve for the period of time she indicates, if any.  This information should include specific dates of pay for all periods of ACDUTRA and INACDUTRA.  Associate all documents obtained with the claims file.  If no records are available, documentation to that effect is required and should be associated with the file.

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Obtain from the appropriate VA medical center (VAMC) any relevant medical treatment records for the low back, knees, and ankles from July 2009 to the present.  

3.  Arrange for the Veteran to undergo a VA examination by an appropriate specialist to determine the nature and etiology of any current left hip disorder, including bursitis and degenerative joint disease.  The claims file must be made available for review of her pertinent medical and other history, including the records of treatment during any period of active duty for training or inactive duty for training. 

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has any left hip disorder, including bursitis and/or degenerative joint disease, and if so, whether it is at least as likely as not (50 percent or more probable) any current left hip disorder is associated with the Veteran's active military service.  In making this determination, the examiner's attention is directed to service treatment records dated in October 2003 indicating treatment for left hip bursitis and a December 2008 MRI that showed mild to moderate degenerative changes of the femoral-acetabular joints bilaterally.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

The Veteran is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences for her claim.

4.  After the completion of the above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, severity, and etiology of any cervical spine disorder.  The claims file must be made available for review of her pertinent medical and other history, including the records of treatment during any period of Reserve service, and during any periods of active duty for training or inactive duty for training. 

The examination should include any necessary diagnostic testing or evaluation.  The claims file must be made available for review of her pertinent medical and other history, particularly the records of any relevant treatment. 

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran have a current cervical spine disorder?

(b)  If so, is the Veteran's current cervical spine disorder the result of a permanent increase in severity of any pre-existing cervical spine disorder during her active military service?  

(c)  If there was a measurable increase in severity for her cervical spine disorder during her period(s) of active service, was there evidence this permanent increase in severity was due to the natural progression of the disability?  

 (d)  Alternatively, is it at least as likely as not (50 percent or more probable) any current cervical spine disorder was incurred in or aggravated by the Veteran's active military service, including any periods of ACDUTRA or INACDUTRA while serving in the Army Reserve?  

In making these determinations, the examiner is to consider a September 2000 X-ray of the cervical spine with findings of mild narrowing at C5-6; complaints of discomfort in November 2000, December 2000, and October 2001; and a March 2002 statement from a private physician, J. J. Salvaggio, M.D., indicating that the Veteran had ongoing recurrent discomfort in the neck, and has moderate degenerative joint disease in C6 and C7.

The Veteran is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences for her claim.

5.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, severity, and etiology of any right great toe disorder, including hallux rigidity.  The claims file must be made available for review of her pertinent medical and other history, including the records of treatment during any period of Reserve service, and during any periods of active duty for training or inactive duty for training. 

The examination should include any necessary diagnostic testing or evaluation.  The claims file must be made available for review of her pertinent medical and other history, particularly the records of any relevant treatment. 

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran have a current right great toe disorder, including hallux rigidity?

(b)  If so, is the Veteran's current right great toe disorder the result of a permanent increase in severity of any pre-existing right great toe disorder during her active military service?  

(c)  If there was a measurable increase in severity for her right great toe disorder during her period(s) of active service, was there evidence this permanent increase in severity was due to the natural progression of the disability?  

(d)  Alternatively, is it at least as likely as not (50 percent or more probable) any current right great toe disorder was incurred in or aggravated by the Veteran's active military service, including any periods of ACDUTRA or INACDUTRA while serving in the Army Reserve?  

In making these determinations, the examiner is to consider the Veteran's service treatment records indicating that she underwent a bunionectomy in 1998; complained of right foot pain in November 1999 and December 1999; and was placed on physical profile for, among others, hallus rigidity in December 1999 and December 2002.

The Veteran is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences for her claim.

6.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, severity, and etiology of any hiatal hernia and GERD.  The claims file must be made available for review of her pertinent medical and other history, including the records of treatment during any period of Reserve service, and during any periods of active duty for training or inactive duty for training. 

The examination should include any necessary diagnostic testing or evaluation.  The claims file must be made available for review of her pertinent medical and other history, particularly the records of any relevant treatment. 

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran currently have hiatal hernia and/or GERD?

(b)  If so, is the Veteran's current hiatal hernia and/or GERD the result of a permanent increase in severity of any pre-existing hiatal hernia and/or GERD during her active military service?  

(c)  If there was a measurable increase in severity for her hiatal hernia and/or GERD during her period(s) of active service, was there evidence this permanent increase in severity was due to the natural progression of the disabilities?  

(d)  Alternatively, is it at least as likely as not (50 percent or more probable) any current hiatal hernia and/or GERD was/were incurred in or aggravated by the Veteran's active military service, including any periods of ACDUTRA or INACDUTRA while serving in the Army Reserve? 

In making these determinations, the examiner is to consider the Veteran's service treatment records indicating that she reported a history of hiatal hernia in March 2005; complained of epigastric discomfort and was treated for gastritis, GERD, and stomach pain in July 1994, December 2001, June 2003, and November 2003; reported a history of GERD in March 2004; and was found to have a small hiatal hernia after undergoing an esophagogastroduodenoscopy with biopsy in October 2004.

The Veteran is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences for her claim.

7.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, severity, and etiology of any skin disorder, including eczema and scaling of the body.  The claims file must be made available for review of her pertinent medical and other history, including the records of treatment during any period of Reserve service, and during any periods of active duty for training or inactive duty for training. 

The examination should include any necessary diagnostic testing or evaluation.  The claims file must be made available for review of her pertinent medical and other history, particularly the records of any relevant treatment. 

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran currently have a skin disorder, including eczema, ringworm, and scaling of the body?

(b)  If so, is the Veteran's current skin disorder the result of a permanent increase in severity of any pre-existing skin disorder during her active military service?  

(c)  If there was a measurable increase in severity for her skin disorder during her period(s) of active service, was there evidence this permanent increase in severity was due to the natural progression of the disabilities?  

 (d)  Alternatively, is it at least as likely as not (50 percent or more probable) any current skin disorder was incurred in or aggravated by the Veteran's active military service, including any periods of ACDUTRA or INACDUTRA while serving in the Army Reserve?  

In making these determinations, the examiner is to consider the Veteran's service treatment records indicating that she reported in March 2003 having had itchy scalp and being treated for the condition, and that she was treated for a rash consistent with ringworm in March 2005

The Veteran is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences for her claim.

8.  Readjudicate the claims for service connection for left hip disorder, claimed as left hip bursitis; service connection for a cervical spine disorder, claimed as degenerative joint disease C6-C7; service connection for a disorder of the right great toe, claimed as hallux rigidity; service connection for hiatal hernia; service connection for GERD; and service connection for a skin disorder, claimed as eczema and scaling of the entire body in light of the VA examinations provided and any additional evidence received since the issuance of the SOC in March 2008.  If the claims are not granted to the Veteran's satisfaction, send her and her representative an SSOC.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and her representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


